UNITED STATES DISTRICT COURT

DISTRICT OF TEXAS
UNITED STATES OF AMERICA )
V. 19-cv-00251
$377,000.00 U.S. Currency
Defendant. )

ANSWER & INNOCENT OWNER CLAIM & DEMAND FOR JURY TRIAL
NOW COMES claimant, Daurence E. Brooks through counsel and submits

the following:
Innocent Owner Claim:
1. The claimant, Daurance E. Brooks (hereinafter, “Mr. Brooks”), is the owner of
$377,000.00 U.S. Currency. This property which was named in and subject to the
United States’ complaint for judicial forfeiture.
i. Mr. Brooks was not a subject of a criminal complaint nor named as an
unindicted conspirator in regards to this matter.
3. The government seeks broad relief— whether culpable of any misconduct or
not — from this Court: forfeiture without good reason other than Brooks’ very
distant past criminal conviction, which had nothing to do with Brooks’ documented
gambling winnings from a legitimate licensed casino. Other than referring to
Brooks’ prior conviction, the government has nothing to substantiate the verified
complaint for forfeiture in rem, at all.
A. The property at interest in this matter is:

(a) $377,000.00 U.S Currency
5. Mr. Brooks acquired this property is entirely through income he received as a
successful sports betting gambler at the Mirage Casino, a legitimate licensed casino
is Las Vegas. See attachment A (proof of winnings’ email from Mirage). As hard as
it is to imagine, actually for those who are non-gamblers, this is an established and
uncontested fact.

6. Mr. Brooks works with his wife as a partner in a cash-based TX home
remodeling business which he operates successfully out of his truck. The income
from this business was used to finance Mr. Brooks’ gambling. Mr. Brooks wife
income was used to support the family.

7. The property at interest in this matter identified in paragraph 4 above is not
forfeitable property, therefore, Brooks is an owner, innocently so, of the instant
property.

8. The Supreme Court recently stated that “[plretrial restraints on forfeitable
property are permitted only when the Government proves, at a hearing, that (1) the
defendant has committed an offense triggering forfeiture, and (2) ‘the property at
issue has the requisite connection to that crime.” Honeycutt v. United States, ___

U.S. ___ (June 5, 2017), quoting, Kaley v. United States,571 U.S. ___, 184 S.Ct.

1090, 188 L.Ed.2d 46 (2014).
ANSWER

The claimant ANSWERS the allegations contained in counts one through seven as

follows:

1. Denied
2. Denied
3. Denied
4. Denied
5. Denied
6. Denied

7. Denied
WHEREFORE, Mr. BROOKS respectfully asserts that he is the rightful owner of
the subject property, denies the allegations of the government and requests that

this court deny forfeiture of the subject property.

The claimant demands trial by jury in this matter.

Respectfully submitted,

Daurence E. Brooks

By his attorney,

/s/ Geoffrey G. Nathan
B.B.0. #552110

132 Boylston St., 5th Floor
Boston, MA 02116

Tel: (617) 472-5775

PRO HOC ATTORNEY

 
